Franklin App. No. 97AP-860. This cause came on for further consideration of the second and third notices of failure to pay sanctions filed by appellee Seaway Foodtown, Inc., and appellant’s motions for leave to file responses to the notices instanter. Upon consideration thereof,
IT IS ORDERED by the court that appellant’s motions for leave are granted.
IT IS FURTHER ORDERED that appellant Gregory T. Howard shall continue making payments toward the March 3, 2004, award of attorney fees to appellee Seaway Foodtown, Inc., in accordance with the payment schedule ordered by this court on December 14, 2005. The parties shall notify this court when the attorney fee award is paid in full.